Citation Nr: 1610196
Decision Date: 03/14/16	Archive Date: 04/25/16

DOCKET NO. 13-18 731A    DATE  MAR 14 2016


On appeal from the Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability, to include chloracne.


ATTORNEY FOR THE BOARD 

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. He served in the Republic of Vietnam.

This appeal is before the Board of Veterans Appeals (Board) from September 2010, June 2011, and December 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a February 2015 Board hearing before the undersigned Veterans Law Judge via videoconference. While some records indicate that this hearing was held, there exists no audio recording or transcript of the hearing. The Veteran was notified of this by a March 2015 letter and offered the chance to schedule a second hearing. The Veteran never responded to this letter, and the Board therefore finds that the Veteran has waived his right to a hearing.

In July 2015, the Board remanded the Veterans appeal with instruction to obtain outstanding VA treatment records and to schedule the Veteran for an examination to determine the etiology of any diagnosed skin disability. Treatment records were obtained and the Veteran underwent a VA examination in November 2015. The Board is therefore satisfied that the instructions in its remand of July 2015 have been satisfactorily complied with. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT 

The Veterans skin disability is not related to service or to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include chloracne, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In the present case, required notice was provided by letters dated May 2010 and February 2011. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VAs duty to assist, all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veterans service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.

The Veteran was provided a VA examination of his skin in November 2015. The Board finds that this examination and its associated report were adequate. Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veterans claim. The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet; App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Merits

The Veteran claims service connection for chloracne. Specifically, in his April 2010 claim and in a May 2010 statement the Veteran explained that his claim is based on exposure to herbicides.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, such as chloracne, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any skin disability. At his September 1968 separation examination, scars were noted, but with no other skin abnormality. In the accompanying report of medical history, the Veteran denied having ever experienced skin diseases.

The Veteran has provided a March 1981 statement related to Agent Orange claims in which the Veteran stated that he has suffered from rashes since Vietnam. In December 2010, the Veteran also provided separate statements from his wife, his sister, and his two brothers, as well as his own statement. His sister stated that the Veteran began to suffer blisters on his forearm and elbows within 6-7 months after returning from Vietnam. One of his brothers stated that the Veteran developed a blistering rash on his elbows, chest, and legs within months after returning from Vietnam. His other brother stated that he noticed irritating lesions on the Veterans back, chest, legs, and elbows soon after returning from Vietnam. His wife stated that the Veteran returned from Vietnam with a rash on his back, legs, elbows, chest, and groin.

In his own December 2010 statement, the Veteran stated that first noted blister-like rashes on his upper legs when he returned from Vietnam. He reported that after separation from service, it spread to his elbows and forearms. He stated he went to a doctor and received some cream which reduced the rash, but it flared up again, and subsequently developed on his back, chest, legs, and groin. He reported that he continues to suffer flare-ups which he treats with over-the-counter creams. In his notice of disagreement, also dated December 2010, the Veteran stated that he no longer suffers from the blisters, but he still suffers from the rash.

The Veteran underwent a VA Agent Orange Registry Examination in May 2010. He reported that he had suffered from acne since 1968, described as vesicular lesions on the bilateral lower extremities. He reported that it started on bilateral forearms and chest in 1969, and also on the back and groin. The examiner noted hyperpigmentation on the bilateral anterior legs and in the chest, and recommended that the Veteran follow up with his primary care provider for what appears to be a chronic fungal infection.

Private treatment records show that when he was treated for his lung conditions in March 2010, the Veteran denied skin rashes. His doctor noted areas of macular hyperpigmentation on his shins. These observations were repeated in July 2010 and August 2011. The Veteran again denied skin rashes in July 2012.

VA treatment records reflect that the Veteran sought treatment for rashes in July 2012. He reported a rash on his chest, back, and legs that itches and moves around. He stated that it was once in his groin area. He reported that the rash existed since the 1990s off and on. His physician noted several hyperpigmented macules on the upper chest and neck and diagnosed tinea versicolor, but referred to a dermatologist to get a more specific diagnosis.

The Veteran underwent a VA examination in November 2015. He reported a skin rash which started in 1969 on his forearms and spread to his legs, chest, back, and neck. He reported that the rash is red when it acts up and that it also blisters and bums sometimes. He reported that the itching rash comes and goes, is sometimes a raised and sometimes flat. The Veteran treats it with topical cream. On examination, the examiner diagnosed tinea versicolor. There was no chloracne. The examiner opined that the tinea versicolor was less likely than not related to service, through exposure to herbicides or otherwise. This opinion was based on the rationale that there were no skin conditions upon separation from service.

As to service connection on a presumptive basis, the Board finds that the evidence weighs against a finding that the Veteran suffers from a skin disability other than tinea versicolor. Although the Veteran filed his claim as a claim for service connection for chloracne, there is no evidence beyond this that the Veteran suffers from chloracne. There is substantial medical evidence that the Veteran suffers from a skin disability, but the Veteran has never been diagnosed with chloracne, nor has he offered any explanation as to why he believes that his skin disability should be diagnosed as chloracne. The only diagnosis that has been given for a skin disability is tinea versicolor. Because tinea versicolor is not one of the disabilities recognized as related to herbicide exposure under 38 C.F.R. § 3.309(e), service connection on a presumptive basis is therefore not available to the Veteran.

The Board further finds that the evidence weighs against a finding that the Veterans tinea versicolor is related to service or to exposure to herbicides. The VA examiners opinion is highly probative, noting that the Veteran did not have any skin disabilities noted in service or at separation. The Board recognizes that the Veteran has provided statements from family members which show that he suffered from a skin disability soon after returning from service. The Board finds more credible, however, the statements the Veteran made to his physicians either denying skin rashes in the intervening years or stating that he had only suffered from skin rashes since the 1990s. Furthermore, although the Veteran attributes his tinea versicolor to exposure to herbicides, he has not provided any evidence establishing a relationship between tinea versicolor and exposure to herbicides, in his specific case or in general. For these reasons, the Board finds that the evidence weighs against a finding that the Veterans tinea versicolor is related to service or to exposure to herbicides, and service connection must therefore be denied.


ORDER

Service connection for a skin disability, to include chloracne, is denied.


JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans Appeals




